Citation Nr: 1205517	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-04 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right bundle branch block pattern.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran served on active duty from November 1978 to December 1983, from November 2001 to October 2003, and from November 2004 to April 2006.  He also served in the U.S. Air Force Reserve, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).

The Board notes that the Veteran submitted a VA Form 9, Substantive Appeal, in January 2008 in which he requested a Board hearing to be held at the RO.  Subsequently, the Board sent him a letter in July 2010 in which the Veteran was notified that his Travel Board hearing had been scheduled for a date in August 2010.  Several days before the scheduled hearing the Veteran and his representative informed VA by telephone that he would be unable to attend the hearing.  Financial resources he had intended to devote to traveling to the RO to attend the hearing needed to be used to fix his air-conditioning, which had broken down.  It was noted in a VA Form 21-0820 (Report of General Information) that the Veteran requested that the hearing be rescheduled for a later date.  

Although the Veteran and his representative provided VA with a valid excuse as to why he could not attend the scheduled Travel Board hearing, for reasons not clear in the record this information was not provided to the visiting Veterans Law Judge and was not entered into the claims file until September 2010.  In correspondence to the Board dated in November 2011, the Veteran's representative contends that the Veteran has not withdrawn his hearing request and that he has shown good cause for not attending the previously scheduled Board hearing. 

The Board finds that the Veteran timely requested a postponement of his Board hearing and showed good cause for what was thought his failure to appear.  See 38 C.F.R. § 20.704(d) (2011).  It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall reschedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his representative.  After the hearing or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


